Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147224-5                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  CITY OF RIVERVIEW,                                                                                       David F. Viviano,
             Plaintiff-Appellant,                                                                                      Justices

  and
  CITY OF RIVER ROUGE,
             Intervening Plaintiff-Appellee,
  v                                                                  SC: 147224-5
                                                                     COA: 301549 & 302903
                                                                     Ingham CC: 09-000712-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 25, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         h0826
                                                                                Clerk